EDWARD N. SCRUGGS, Retired Circuit Judge.
In this divorce appeal, the wife contends that the trial court abused its discretion in dividing the property of the parties and that the amount of periodic alimony which was awarded to her was inadequate.
Both of those items are matters which fell within the discretion of the trial court, whose decision thereon will not be altered on appeal unless that discretion was clearly abused. Since the contested trial was conducted before the trial court, its findings as to those issues are presumed to be correct and can be set aside on appeal only if the trial court was palpably wrong. A division of property does not have to be equal, but it must be equitable. Burns v. Burns, 473 So.2d 1085 (Ala.Civ.App.1985); *338Dixon v. Dixon, 472 So.2d 1073 (Ala.Civ.App.1985).
We have carefully read and considered the clerk’s record, the trial transcript, and the excellent briefs which were filed by able counsel for both parties, and we see no precedential need to summarize the facts. Since our review indicates that the evidence supported the final judgment, the trial court was not palpably wrong and did not abuse its discretion as to either of those two matters.
While an evidence question was also mentioned in the issue which was presented for our decision, that evidence problem was not argued and no citation of authority pertaining thereto was presented in the brief on appeal. Consequently, we cannot consider that evidence aspect. Henderson v. Alabama A & M University, 483 So.2d 392 (Ala.1986); Rule 28(a)(5), Alabama Rules of Appellate Procedure.
We affirm.
We deny the wife’s request for an attorney’s fee on appeal.
The foregoing opinion was prepared by Retired Circuit Judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.